DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 6, and 11, the 35 USC 101 rejection has been withdrawn.  Claims 1, 6, and 11 do not appear to recite mental processes such as concepts being performed in the human mind (an observation, evaluation, judgment, opinion).  Even if one were to consider the receiving, generating, and managing steps as being mental processes, the claims are integrated into a practical application.  The claims are directed to a managed function object of a network management system that is flexibly associated with any application indicated by indication information so as to combine the managed function object with any application, thereby externally providing a network service.  For example, in a network function virtualization (NFV) implementation environment, a managed function object is combined with a virtual network function (VNF) to externally provide a network service.  This is a clear improvement of the NFV technology where management of the managed function object and management of the VNF are two independent processes.  Further, Applicant’s arguments on pages 5-6 filed on 11/29/2021 with respect to claims 1, 3-6, 8-11, and 13-15 were considered and found persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/NAM T TRAN/Primary Examiner, Art Unit 2452